Per Curiam :
The certified copy of the orders of the Court of Civil Appeals in the record before us shows that the motion for re-hearing in that Court was overruled June 18, 1928. The application for writ of error was filed in the Court of Civil Appeals on July 20, 1928, — more than thirty days after the motion for re-hearing was overruled. We, therefore, have no jurisdiction of the application. Art. 1742, R. S. 1925. Flattery v. Miller, 212 S. W., 932; Long v. Martin, 112 Texas, 365; Schleicher v. Runge, 90 Texas, 456; Allen v. Comoras, 114 Texas, 581.
The application is accordingly dismissed for want of jurisdiction.